228 S.W.3d 94 (2007)
Donald NORTHERN (Deceased) c/o Lisa Northern, Appellant,
v.
ST. LUKE'S HOSPITAL, and SSM St. Mary's Health Center, Respondents, and
State Treasurer, as Custodian, of the Second Injury Fund, Additional Party/Respondent.
No. ED 89053.
Missouri Court of Appeals, Eastern District, Division One.
July 10, 2007.
Celestine Dotson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Carol L. Barnard, Asst. Atty. Gen., for appellant.
Mark M. Anson, St. Louis, for St. Luke's Hospital.
Mary Anne Lindsey, t. Louis, MO, for SSM St. Mary's Health Center.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Don Northern ("Employee"), through Lisa Northern, his widow, appeals from the judgment of the Labor and Industrial Relations Commission ("Commission") affirming the decision of the administrative law judge ("ALJ") in favor of his employers, St. Luke's Medical Center ("St. Luke's") and St. Mary's Health Center ("St. Mary's").
Employee claims two points on appeal. In his first point, Employee argues that the Commission erred in adopting the ALJ's decision and acted in excess of its powers by creating a new, higher burden of proof by requiring employee to submit an ergonomic study. In his second point, Employee argues there was not sufficient competent evidence in the record to warrant the Commission's decision.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*95 We affirm the judgment pursuant to Rule 84.16(b).